FILED
                            NOT FOR PUBLICATION
                                                                            DEC 08 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


RAFAEL ROBLEDO ARROYO, AKA                       No.   14-72732
Rafael Arroyo, AKA Rafael Robledo,
AKA Maximilian Robledo Alvarado,                 Agency No. A205-314-666

              Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 5, 2016**
                                Pasadena, California

Before: PREGERSON and D.W. NELSON, Senior Circuit Judges, and OWENS,
Circuit Judge.

      Rafael Robledo Arroyo (“Arroyo”), a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen removal proceedings to apply for asylum, withholding of

removal, and protection under the Convention Against Torture. We have

jurisdiction under 8 U.S.C. § 1252. We review the denial of a motion to reopen for

abuse of discretion, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and

we DENY the petition for review.

      The BIA did not abuse its discretion in denying the motion to reopen

because Arroyo failed to establish a prima facie case for the relief sought. See

Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir. 2007) (“In order to prevail on his

motion to reopen the proceedings on the basis of changed country conditions,

Toufighi needed to clear four hurdles: (1) he had to produce evidence that

conditions had changed in Iran; (2) the evidence had to be ‘material;’ (3) the

evidence must not have been available and would not have been discovered or

presented at the previous proceeding; and (4) he had to ‘demonstrate that the new

evidence, when considered together with the evidence presented at the original

hearing, would establish prima facie eligibility for the relief sought.’ The Board

could thus deny the motion to reopen for failing to meet any of these burdens.”)

(internal citations omitted); see also Najmabadi, 597 F.3d at 986 (“The BIA can

deny a motion to reopen on any one of at least three independent grounds,”

including “failure to establish a prima facie case for the relief sought”) (citation


                                           2
and internal quotation marks omitted). In light of this conclusion, we do not reach

Arroyo’s remaining contentions.

      PETITION FOR REVIEW DENIED.




                                         3